Citation Nr: 0504957	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-02 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a gunshot wound of the scrotum.

2.  Whether there was clear and unmistakable error in rating 
decisions of March 18, 1970, and October 21, 1970, that 
denied a compensable disability evaluation for residuals of a 
gunshot wound of the scrotum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision that increased the 
disability evaluation to 10 percent for residuals of a 
gunshot wound of the scrotum, effective November 27, 2001.  
The veteran submitted a notice of disagreement (NOD) in June 
2002, and the RO issued a statement of the case (SOC) in 
December 2002.  The veteran filed a substantive appeal in 
January 2003.

These matters also come to the Board on appeal from a 
December 2002 decision that found no clear and unmistakable 
error (CUE) in the rating decisions of March 18, 1970, and 
October 21, 1970, that denied a compensable disability 
evaluation for residuals of a gunshot wound of the scrotum.  
The veteran filed a NOD in January 2003, and the RO issued a 
SOC in May 2003.  The veteran filed a substantive appeal in 
June 2003.

In December 2004, the veteran testified during a hearing 
before the undersigned in Washington, DC; a transcript of 
that hearing is of record.  During the hearing the veteran 
submitted additional evidence directly to the undersigned, 
and waived initial consideration of the evidence by the RO; 
the veteran's waiver and additional evidence are of record.  
The Board accepts this evidence for inclusion in the record.  
See 38 C.F.R. § 38 C.F.R. § 20.800 (2004).

The Board's decision on the issue of whether there was clear 
and unmistakable error in the rating decisions of March 18, 
1970, and October 21, 1970, that denied a compensable 
disability evaluation for residuals of a gunshot wound of the 
scrotum, is set forth below.  The claim for a disability 
rating in excess of 10 percent for residuals of a gunshot 
wound of the scrotum is addressed in the remand following the 
decision; that matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action, on his part, is 
required.

As a final preliminary matter, the Board notes that, during 
the December 2004 hearing and in correspondence received in 
January 2003, the veteran appeared to raise the issues of 
service connection for erectile dysfunction and for 
genitourinary problems-each as secondary to residuals of a 
gunshot wound of the scrotum.  As n those matters have not 
been adjudicated by the RO, they are not properly before the 
Board; hence, they are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  In the March 18, 1970, and October 21, 1970, rating 
actions, the RO denied a compensable disability evaluation 
for residuals of a gunshot wound of the scrotum on the basis 
of objective findings of no abnormality and no objective 
evidence of a symptomatic scar or one resulting in any 
functional limitations.  

2.  The March 18, 1970, and October 21, 1970, rating actions 
were in accordance with the applicable law and regulations 
and were adequately supported by the evidence then of record.    

3.  The veteran has not established, without debate, that the 
correct facts, as they were known at the time of the rating 
decisions of March 18, 1970, and October 21, 1970, were not 
before the RO, or that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; and that, but for any such alleged error, the 
outcome of the decisions would have been different.  




CONCLUSION OF LAW

Clear and unmistakable error in the rating decisions of 
March 18, 1970, and October 21, 1970, that denied a 
compensable disability evaluation for residuals of a gunshot 
wound of the scrotum has not been established.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 3.105 (2004); 38 C.F.R. 
§§ 4.56, 4.118, Diagnostic Codes 7804, 7805 (1970 and 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include enhanced duties to notify 
and assist claimants for VA benefits.
 
Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
the VCAA are not applicable where CUE is claimed, in Board 
decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001)), 
or in RO decisions (see Parker v. Principi, 15 Vet. App. 407 
(2002)).  As noted in Livesay, clear and unmistakable error 
claims are not conventional appeals, but rather are requests 
for revision of previous decisions.  A claim based on clear 
and unmistakable error is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging clear and unmistakable error is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-
179.  Moreover, that litigant has the burden of establishing 
such error on the basis of the evidence then of record.  Id.  
 
Nonetheless, the Board finds that, because the veteran has 
been notified of the laws and regulations governing CUE 
claims and reasons for the denial of the claim, and all 
relevant evidence has been associated with the record, any 
pre-VCAA duties to notify and assist have been met.  Hence, 
the claim is ready to be considered on the merits.

II.  Factual Background

Service medical records reflect that the veteran sustained 
shell fragment wounds of the scrotum during Vietnam service.  
He was released from hospitalization in June 1969; swelling, 
pain, and tenderness were noted at that time.  Follow-up 
treatment in July 1969 revealed complaints of pain, though 
the swelling had subsided.  In September 1969, the veteran 
received treatment for episodes of general pruritis.    

In a March 18, 1970 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
residuals of a gunshot wound of the scrotum, effective 
January 27, 1970.  The RO notified the veteran of this 
decision in June 1970, but the veteran did not appeal.
   
The veteran underwent a VA examination in September 1970.  He 
reported the shrapnel wound to the bottom of the scrotum.  
The VA examiner noted a post-operative scar along the 
inferior aspect of the scrotum, slightly to the right from 
the rafe; neither engorgement of either epididymis was 
detected, nor any abnormality found.  X-rays revealed a 
metallic fragment overlying the right symphisis pubis.  The 
VA examiner expected no loss of reproduction power.

In an October 21, 1970 rating decision, the RO continued the 
noncompensable evaluation for residuals of a gunshot wound of 
the scrotum.  The record indicates that notification of this 
decision was sent to the veteran on October 29, 1970.  The 
veteran did not appeal.

On August 19, 1993, the veteran filed a claim for an 
increased disability evaluation for residuals of a gunshot 
wound of the scrotum.

In a September 1994 rating decision, the RO continued the 
noncompensable evaluation for residuals of a gunshot wound of 
the scrotum.  The veteran filed a NOD in October 1994, and 
the RO issued a SOC in November 1997; however, the veteran 
did not perfect his appeal with the filing of a timely 
substantive appeal.

III.  Legal Analysis

Following written notification of the rating decisions of 
March 18, 1970, and October 21, 1970, that denied a 
compensable disability evaluation for residuals of a gunshot 
wound of the scrotum, the veteran did not appeal either 
decision; therefore, those decisions are considered final as 
to the evidence then considered.  See 38 U.S.C.A. § 7105 
(West 2002).  See also 38 C.F.R. §§ 20.302, 20.1103 (2004).  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE; however, if the evidence 
establishes clear and unmistakable error, the prior decisions 
will be reversed and amended.

In determining a prior determination was clearly and 
unmistakably erroneous, the following three-prong test is 
used: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question. See Russell v. 
Principi, 3 Vet. App. 310, 313-4 (1992).  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked-and a CUE claim is undoubtedly a collateral 
attack-the presumption is even stronger.  See Grover v. 
West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 
Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), 
expressly adopting the "manifestly changed outcome" 
language in Russell.  A disagreement with how the RO 
evaluated the facts is inadequate to raise a claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

In 1970, the veteran's residuals of a gunshot wound of the 
scrotum were evaluated, as today, under Diagnostic Code 7805, 
applicable to scars (other than disfiguring, burns, or poorly 
nourished) and rated on limitation of function of part 
affected.  38 C.F.R. § 4.118.  Under the pertinent provisions 
of that section, superficial scars that are tender and 
painful on objective demonstration may be assigned a 10 
percent disability evaluation.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  

In the instant case, strict adherence to the pertinent rating 
criteria governing scars clearly would not have entitled the 
veteran to a compensable evaluation in 1970 based on medical 
evidence then of record.  As indicated above, the service 
medical records reveal that the veteran initially had some 
complaints of welling, pain and tenderness in 1969; however, 
no such findings were made when the veteran underwent VA 
examination in September 1970.  At that time, the only 
pertinent findings were that there was then no loss of 
reproduction power and no abnormality; such findings are not 
consistent with the requirement that the scar limit function 
of a part affected so as to warrant a compensable rating 
under Diagnostic Code 7805.  See 38 C.F.R. § 4.118; see also 
38 C.F.R. § 4.31.  The Board also points out that neither in 
service nor in September 1970 were there any objective 
findings of any symptomatic scar, to include one that was 
painful or tender on examination (notwithstanding the 
veteran's assertion, during the hearing, that he complained 
of tenderness in the scar area during service).

Alternatively, the veteran claims that the rating decisions 
of March 18, 1970, and October 21, 1970, were erroneous 
because the RO failed to consider the provisions of 38 C.F.R. 
§ 4.56 when evaluating his residuals of a gunshot wound of 
the scrotum; and that, had such provisions been considered, 
he would have been entitled to a compensable evaluation.
  
Under pertinent provisions of the rating schedule in 1970 and 
currently, when rating disabilities residual to healed wounds 
involving muscle groups due to gunshot or other trauma, 
factors to be considered include the type of injury, history 
and complaint, and objective findings.  With respect to 
muscle disabilities, the 1970 provisions of 38 C.F.R. § 4.56 
were as follows:

(a) Slight (insignificant) disability of muscles.
Type of injury. Simple wound of muscle without 
debridement, infection or effects of laceration.
History and complaint.  Service department record of 
wound of slight severity or relatively brief treatment 
and return to duty.  Healing with good functional 
results.  No consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.
Objective findings.  Minimum scar; slight, if any, 
evidence of fascial defect or of atrophy or of impaired 
tonus.  No significant impairment of function and no 
retained metallic fragments.

(b) Moderate disability of muscles.
Type of injury.  Through and through or deep penetrating 
wounds of relatively short track by single bullet or 
small shell or shrapnel fragment are to be considered as 
of at least moderate degree.  Absence of explosive 
effect of high velocity missile and of residuals of 
debridement or of prolonged infection.
History and complaint.  Service department record or 
other sufficient evidence of hospitalization in service 
for treatment of wound.  Record in the file of 
consistent complaint on record from first examination 
forward, of one or more of the cardinal symptoms of 
muscle wounds particularly fatigue and fatigue-pain 
after moderate use, affecting the particular functions 
controlled by injured muscles.
Objective findings.  Entrance and (if present) exit 
scars linear or relatively small and so situated as to 
indicate relatively short track of missile through 
muscle tissue; signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  (In 
such tests the rule that with strong efforts, 
antagonistic muscles relax is to be applied to insure 
validity of tests.)

(c) Moderately severe disability of muscles.
Type of injury.  Through and through or deep penetrating 
wound by high velocity missile of small size or large 
missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.
History and complaint.  Service department record or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of wound of 
severe grade.  Record in the file of consistent 
complaint of cardinal symptoms of muscle wounds.  
Evidence of unemployability because of inability to keep 
up with work requirements is to be considered, if 
present.
Objective findings.  Entrance and (if present) exit 
scars relatively large and so situated as to indicate 
track of missile through important muscle groups.  
Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate 
loss of normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance of muscle 
groups involved (compared with sound side) give positive 
evidence of marked or moderately severe loss.



(d) Severe disability of muscles.
Type of injury.  Through and through or deep penetrating 
wound due to high velocity missile, or large or multiple 
low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with 
extensive debridement or prolonged infection and 
sloughing of soft parts, intermuscular binding and 
cicatrization.
History and complaint.  As under moderately severe 
(paragraph (c) of this section), in aggravated form.
Objective findings.  Extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide 
damage to muscle groups in track of missile.  X-ray may 
show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of 
missile.  Palpation shows moderate or extensive loss of 
deep fascia or of muscle substance.  Soft or flabby 
muscles in wound area.  Muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements 
show positive evidence of severe impairment of function.  
In electrical tests, reaction of degeneration is not 
present but a diminished excitability to faradic current 
compared with the sound side may be present.  Visible or 
measured atrophy may or may not be present.  Adaptive 
contraction of opposing group of muscles, if present, 
indicates severity.  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type.  Atrophy of muscle 
groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following 
simple piercing by a projectile (progressive sclerosing 
myositis), may be included in the severe group if there 
is sufficient evidence of severe disability.

38 C.F.R. § 4.56 (1970).

The Board notes, initially, that neither rating decision 
reflects explicit consideration of the provisions of 
38 C.F.R. § 4.56.  However, the Board also finds that 
application of § 4.56 is debatable in this case since this 
regulation specifically pertains to muscle disability and 
there was no evidence at the time of either the March 18, 
1970 rating decision or the October 21, 1970 rating decision 
that established that the veteran had muscle damage, either 
by diagnosis or testing results.   X-rays in September 1970 
revealed a metallic fragment overlying the right symphisis 
pubis, but no evidence of bone fracture or soft tissue 
damage.  Similarly, no cardinal symptoms of muscle disability 
(weakness, fatigue-pain, uncertainty of movement) were 
detected by the September 1970 VA examiner.  However, even 
assuming, arguendo, that the RO erred in not specifically 
addressing the applicability of section  4.56 when it 
evaluated the veteran's residuals of a gunshot wound of the 
scrotum in the rating decisions of March 18, 1970, and 
October 21, 1970, any such error does not rise to the level 
of clear and unmistakable error.  This is because the veteran 
has not established, and the Board cannot conclude, that the 
outcome of this matter would have been manifestly different 
in 1970 had the RO appropriately considered and applied 
§ 4.56 regarding muscle disability.  See Damrel, 6 Vet. App. 
at 245.  

The September 1970 VA examination report contains a diagnosis 
of shell fragment wound scrotum with metallic fragments 
overlying the right symphisis pubis; however, neither that 
report nor any service medical record (the only medical 
evidence of record at the time that report does not contain 
any objective findings of moderate loss of deep fascia or 
muscle substance, impairment of muscle tone, or of definite 
weakness or fatigue, as warranted, pursuant to section 4.56, 
for a moderate muscle disability.  Rather, the service 
medical records revealed no findings of specific disability, 
and, other than a post-operative scar, the September 1970 
examination report notes no abnormality.  This notation does 
not satisfy the criteria under section 4.56 requiring 
moderate muscle disability.  

The veteran and his representative seem to assert that the 
evidence of retained shell fragments, alone, tend to favor a 
compensable rating under section 4.56.  Even is so, however, 
the results of the September 1970 VA examination report, as 
explained  above, tends to negate a compensable rating for 
muscle disability under section 4.56.  In Simmons v. West, 14 
Vet. App. 84, 88 (2000), the United States Court of Appeals 
for Veterans Claims held that even when there is evidence 
both for and against an issue, it is impossible for the 
veteran to succeed in showing that the results would have 
been manifestly different since it would constitute a request 
to reweigh the evidence, a request that can never be a 
permissible basis for a CUE claim.  

Based on the facts that were before the RO in March 1970 and 
again in October 1970, the Board simply cannot conclude that 
it is undebatable the outcome would have been manifestly 
different had the RO applied the provisions of 38 C.F.R. 
§ 4.56.  In other words, as the above-discussion indicates, 
it is quite likely that the outcome of this case would have 
been the same had the RO explicitly addressed the 
applicability of the provisions of 38 C.F.R. § 4.56 in the 
rating decisions of March 18, 1970, and October 21, 1970.

Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO in March 1970 and again in October 1970, or 
that the RO ignored or incorrectly applied the applicable 
statutory and regulatory provisions existing at the time; and 
that, but for any such alleged error, the outcome of the 
decisions would have been different, the Board must conclude 
that clear and unmistakable error in the RO's rating 
decisions of March 18, 1970, and October 21, 1970, as 
contended, has not been established.  See 38 C.F.R. 
§ 3.105(a); See Damrel, 6 Vet. App. at 245; Russell, 3 Vet. 
App. at 331-314.  Thus, the appeal must be denied.  


ORDER

As the rating decisions of March 18, 1970, and October 21, 
1970, that denied a compensable disability evaluation for 
residuals of a gunshot wound of the scrotum were not clearly 
and unmistakably erroneous, the appeal, as to that issue, is 
denied.




REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for a disability rating in excess of 
10 percent for residuals of a gunshot wound of the scrotum 
has not been accomplished.  

Initially, the Board finds that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the issue for a disability rating in excess of 10 percent for 
residuals of a gunshot wound of the scrotum-to particularly 
include the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring the Department to explain 
what evidence will be obtained by whom.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103 (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).   

The Board also finds that further medical evaluation of the 
veteran is needed.  As indicated above, the veteran's 
disability has been evaluated on the basis of scrotum 
scarring.  However, the Board points out that recent changes 
to the rating criteria pertaining to skin disabilities, to 
include scars, took effect on August 30, 2002.  See 67 Fed. 
Reg. 49596-49599 (July 31, 2002).  As adjudication of the 
claim must involve consideration of both the former and 
revised applicable criteria, with due consideration given to 
the effective date of the change in criteria (see VAOPGCPREC 
03-00 and 07-03), medical findings responsive to the revised 
criteria are needed to properly adjudicate the claim for 
increase.  

The Board notes that medical comment as to whether the 
veteran also experiences any muscle and/or neurological 
impairment would be helpful in resolving this claim.  In this 
regard, the Board points out that in the report of the 
veteran's last VA examination in February 2002, the examiner 
noted that the veteran had complained of experiencing 
intermittent right inner thigh discomfort and sciatic pain 
down his right leg; however, the VA examiner did not indicate 
whether those symptoms are attributable to the service-
connected disability.  As VA is not precluded from assigning 
separate evaluations for separate and distinct disability 
arising out of the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. § 4.14 
(see Esteban v. Brown, 6 Vet. App. 259, 261 (1994)), specific 
medical comments as to whether, in addition to the scar, the 
veteran has any distinct muscle and/or neurological 
impairment as a residual of the gunshot wound (that capable 
of being separately evaluated) is warranted. 

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, will 
result in a denial of the claim for increase.  See 38 C.F.R. 
§ 3.655(b) (2004).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); and 
38 C.F.R. §  3.159 (2004).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  For the sake of efficiency, the RO's 
adjudication of the claim should include consideration of the 
evidence submitted directly to the Board during the December 
2004 hearing.  Also, in adjudicating the claim, the RO should 
specifically consider whether, in addition to the scar, the 
veteran has any distinct muscle and/or neurological 
impairment as a residual of the gunshot wound to the scrotum.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for a 
higher disability rating for residuals of 
a gunshot wound of the scrotum.  The 
letter should include a summary of the 
evidence currently of record that is 
pertinent to the claim, and specific 
notice as to the type of evidence 
necessary to substantiate the claim.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to evaluation 
or treatment for the claimed disability 
that are not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and, if necessary, 
authorization is provided.  

The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should include clear notice that 
the veteran has a full one-year period 
for response (although VA may adjudicate 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA examination at an appropriate VA 
medical facility, by a physician, for 
evaluation of residuals of a gunshot 
wound of the scrotum.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  If neurological consultation 
is needed, such should be accomplished 
and the consultation report should be 
made available to the examiner prior to 
completion of his/her report.  

The examiner should identify all current 
residuals of a gunshot wound of the 
scrotum, to include any scars, muscle 
injury or damage, and/or neurological 
impairment (to include complaints of 
sciatic pain and discomfort noted in the 
report of the February 2002 VA 
examination).  If, in addition to scrotum 
scarring, any muscle and/or neurological 
impairment as a residual of the gunshot 
wound to the scrotum is identified, the 
examiner should indicate whether each 
such impairment constitutes a distinct 
disability capable of being separately 
evaluated.  

Concerning the veteran's scarring, the 
examiner should provide a detailed 
description of the scars of the scrotum, 
to include, but not limited to, the 
following:  the size of the scars and 
scar areas in square inches or square 
centimeters; whether any scar is 
superficial (not associated with 
underlying soft tissue damage); whether 
any scar is deep (associated with 
underlying soft tissue damage); whether 
any scar is unstable (with frequent loss 
of covering of skin over the scar); 
whether any scar is well-healed, painful, 
tender, adherent, and/or ulcerated; and 
whether residuals of a gunshot wound of 
the scrotum cause limited motion or other 
limitation of function of an affected 
bodily part.  If so, the examiner should 
describe in detail the limitation(s), and 
extent and severity thereof.  If the 
scars do not cause limited motion or 
other limitation of function of an 
affected bodily part, the examiner should 
specifically so state in the examination 
report. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record a 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
disability rating in excess of 10 percent 
for residuals of a gunshot wound of the 
scrotum in light of all pertinent 
evidence (to include the evidence 
submitted directly to Board in December 
2004).  If the veteran does not report to 
any scheduled examination(s), the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
in evaluating the veteran's scarring, the 
RO should address both the former and 
revised applicable criteria for rating 
scars.  The RO should also address 
whether, in addition to the scarring, the 
veteran has any distinct muscle and/or 
neurological impairment (capable of being 
separately evaluated) as a residual of 
the gunshot wound to the scrotum.  

7.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC that 
includes citation to all additional legal 
authority considered-to include the 
revised applicable criteria for rating 
scars-as well as clear reasons and bases 
for the RO's determination, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


